DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on November 18, 2021.
Claims 1-16 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9-10, and12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furesjo et al. (US 2017/0083214).
As per claim 1, Furesio discloses, a method for generating a plurality of elements from a media, the method comprising:
analyzing, by an electronic device (Fig. 1, element 100), at least one source of the media to obtain at least one text (Paragraph 0034), wherein the at least one source includes at least one of at least one audio portion and at least one visual portion (Paragraph 0031);
extracting, by the electronic device, at least one keyword of a plurality of keywords from the extracted at least one text (Paragraph 0034);

merging, by the electronic device, at least one of the at least one keyword and the at least one keyphrase to generate the plurality of elements from the media, wherein the plurality of elements includes context dependent set of at least one of the plurality of keywords and the plurality of keyphrases (Paragraphs 0058-0062).

As per claim 2, Furesjo discloses, wherein analyzing the at least one audio portion of the media includes:
extracting the at least one audio portion from the media (Paragraph 0033);
separating at least one speech portion and at least one non-speech portion from the extracted at least one audio portion (Paragraph 0033);
applying at least one source method on the speech portion and the at least one non-speech portion to obtain the at least one text, wherein the at least one text obtained from the at least one audio portion includes at least one transcript and the at least one source method applied on the speech portion includes an Automatic Speech Recognition (ASR) method and the at least one source method applied on the at least one non-speech portion includes at least one of a Machine Learning (ML) method, an Artificial Intelligence (AI) method and Natural Language Processing (NLP) method (Paragraphs 033 and 0034).

As per claim 4, Furesjo discloses, wherein generating the at least one keyphrase for the at least one keyword includes:

generating the at least one keyphrase by associating the at least one extracted keyword with the determined at least one another keyword (Paragraph 0041).

As per claims 9-10, and 12, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-2 and 4 because corresponding claims have similar limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claims 1 and 9 above, and further in view of well-known prior art.
As per claims 3 and 11, Furesjo discloses, wherein analyzing the at least one visual portion of the media includes:
extracting the at least one visual portion from the media, wherein the visual portion includes at least one image frame and the at least one image frame includes at

obtaining the at least one text from the at least one image frame including the at least one text portion includes: applying the at least one source method on the at least one text portion of the at least one image frame, wherein the at least one source method includes an Optical Character Recognition (OCR) method (Paragraph 0041); and
extracting the at least one text from the at least one text portion of the at least one image frame by processing an output of the at least one source method, wherein the text extracted from the at least one text portion of the at least one image frame includes at least one of at least one fully formed sentence (Paragraph 0041), but does not explicitly disclose,  with identified nouns and adjectives and a set of sentences formed from at least one of a slide, a page a image, and a chapter of the media and an entire media. Official Notice is taken on the well-known least one image frame includes at least one of at least one fully formed sentence with identified nouns and adjectives and a set of sentences formed from at least one of a slide, a page a image, and a chapter of the media and an entire media.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known teaching of forming sentence with identified nouns and adjectives in the invention of Furesjo because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

obtaining the at least one text from the at least one image frame including the at least one object and action includes: applying the at least one source method on the at least one image frame to detect the at least one object and action, wherein the at least one source method includes a Computer Vision (CV) method (Paragraphs 0058-0062); and
analyzing the detected at least one object and action to extract the at least one text, wherein the at least one text extracted from the at last one object and action includes at least one of keywords, a textual descriptor, a scene analysis text and an event analysis text (Paragraphs 0058-0062).

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergman et al. (US 2014/0129921) discloses, viewing hierarchical document summaries using tag cloud.
Yanai et al. (US 10,496,756) discloses, Sentence creation system.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
August 12, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656